IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No. 98-31415


PHILLIP E. O’NEILL, ETC, ET AL,

                                                         Plaintiffs,

AVERY C. ALEXANDER, in his official
capacity of Louisiana State Representative
for Representative District No. 93, State
of Louisiana,

                                                 Plaintiff-Appellee,

versus

STATE OF LOUISIANA, ET AL,

                                                         Defendants,

MIKE J. FOSTER, JR., Honorable, in his
official capacity as the governor of
Louisiana and individually; LOUISIANA
STATE BOARD OF ETHICS, and its members
thereof; ROBERT ROLAND, Honorable, in
his official capacity as the Chairman
thereof; HARRY BLUMENTHAL, JR., Honorable,
in his official capacity as the Vice-Chairman
thereof; ROBERT BAREIKIS, Dr.,in his official
capacity as a board member thereof and
individually; E. L. GUIDRY, in his official
capacity as a board member thereof and
individually; VIRGIL ORR, Dr., in his official
capacity as a board member thereof and
individually; REVIUS ORTIQUE, JR., in his
official capacity as a board member thereof
and individually; T. O. PERRY, JR., in his
official capacity as a board member thereof
and individually; ROBERT L. SAWYER, in his
official capacity as a board member thereof
and individually; NATHAN J. THORNTON, in his
official capacity as a board member thereof
and individually; EDWIN O. WARE, III, in
his official capacity as a board member
thereof and individually; CAROLE COTTON
WINN, in her official capacity as a
board member thereof and individually;
DAVID W. HOOD, Honorable, in his official
capacity as Secretary of Louisiana Department
of Health and Hospitals and individually;
MARK C. DRENNEN, Honorable, in his official
capacity as Commissioner of Administration
and individually,

                                           Defendants-Appellants.
-----------------------------------------------------------------
ARTHUR A. MORRELL,

                                                     Plaintiff-Appellee,

versus

MIKE J. FOSTER, JR., Governor,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
                for the Eastern District of Louisiana

                             December 28, 1999

Before WIENER and STEWART, Circuit Judges, and SHAW, District
Judge.*

PER CURIAM:

      This is an appeal from the decision of the district court

holding that Louisiana Revised Statute 42:1116.1, which provides

for random drug testing of elected officials holding state office

in Louisiana, is violative of the Fourth Amendment of the United

States Constitution. We have reviewed the record on appeal and the

appellate briefs of counsel, and have heard arguments of able

counsel discussing the relevant facts from the record and the

applicable law as related in briefs and those arguments.           In the

end   we   are   satisfied   that   the   district   court   committed   no


*
     District Judge of the Western District of Louisiana, sitting
by designation.

                                     2
reversible error in applying the pertinent law to the virtually

uncontested facts and that all rulings of the district court should

be affirmed for essentially the reasons set forth in the complete

and well-crafted opinion of that court.1

AFFIRMED.




1
       See O’Neill, et al v State of Louisiana, et al, 61 F. Supp.
2d 485 (E.D.La. 1998).

                                3